DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9-10 and 14-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seshimo et al. (US 2015/0205207).
Regarding claims 1-7, 9-10 and 17-20:  Seshimo et al. (US ‘207) discloses block copolymers containing an Si-containing block and an aromatic block [0062-0064, 0067-0069, 0077-0078] wherein Seshimo et al. (US ‘207) discloses block copolymers of Chemical formula 4 [0121-0122] as general formula (a0-1) and styrene [0077-0079, 0123-0125].  Seshimo et al. (US ‘207) discloses a molar ratio of styrene to polyhedral oligomeric silsesquioxane (POSS) of 65:35 [0123].
et al. (US ‘207) discloses POSS having a structural unit represented by general formula (a0-1), wherein V0 represents a divalent hydrocarbon group [0087-0088].  Seshimo et al. (US ‘207) discloses the hydrocarbon group can be an aliphatic hydrocarbon group or an aromatic hydrocarbon group [0106].  Seshimo et al. (US ‘207) discloses aliphatic hydrocarbons such as a trimethylene group [0110], and aromatic hydrocarbon groups such as benzene [0116-0119].   As Seshimo et al. (US ‘207) discloses Chemical formula 4 [0121-0122] as general formula (a0-1); an embodiment containing a benzene moiety as V0 is also anticipated.  If one of ordinary skill in the art is able to “at once envisage” the specific compound within the generic chemical formula, the compound is anticipated. One of ordinary skill in the art must be able to draw the structural formula or write the name of each of the compounds included in the generic formula before any of the compounds can be “at once envisaged.” One may look to the preferred embodiments to determine which compounds can be anticipated. In re Petering, 301 F.2d 676, 133 USPQ 275 (CCPA 1962) [see MPEP 2131.02].
Note general formula (a0-1):


    PNG
    media_image1.png
    334
    224
    media_image1.png
    Greyscale
[0087-0088];
Note chemical formula 4:

    PNG
    media_image2.png
    389
    217
    media_image2.png
    Greyscale
 [0121-0122];
Note chemical formula 4 having a benzene moiety as V0:

    PNG
    media_image3.png
    470
    264
    media_image3.png
    Greyscale
Ro = isobutyl [0116-0119, 0121-0122].
Note: claim 18 further defines species of the linker recited in claim 17.  However, as claimed, such species only further define the genus of the linker.
Regarding claims 14-16:  Seshimo et al. (US ‘207) discloses forming a film of the block copolymer by coating a substrate having a resist layer pattern formed thereon, phase separating the block copolymer and selectively removing the Si-containing block [0042, 0045-0047, 0137-0140, 0748-0752].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seshimo et al. (US 2015/0205207) as applied to claim 1 above.
Regarding claims 11-13:  Seshimo et al. (US ‘207) discloses the basic claimed block copolymer [as set forth above with respect to claim 1 above]; wherein Seshimo et al. (US ‘207) discloses styrene and 4-fluorostyrene as the styrene derivative [0079]; i.e. 4-fluorostyrene substituted for styrene in the block copolymer containing chemical formula 4.
An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982) [see MPEP 2144.06].

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
et al. (US 2015/0205207) was relied on for disclosing block copolymers containing an Si-containing block and an aromatic block [0062-0064, 0067-0069, 0077-0078] wherein Seshimo et al. (US ‘207) discloses block copolymers of Chemical formula 4 [0121-0122] as general formula (a0-1) and styrene [0077-0079, 0123-0125].  Seshimo et al. (US ‘207) discloses POSS having a structural unit represented by general formula (a0-1), wherein V0 represents a divalent aromatic hydrocarbon group [0087-0088, 0116-0119] such as benzene [0116-0119].   As Seshimo et al. (US ‘207) discloses Chemical formula 4 [0121-0122] as general formula (a0-1), an embodiment containing a benzene moiety as V0 is also anticipated.  If one of ordinary skill in the art is able to “at once envisage” the specific compound within the generic chemical formula, the compound is anticipated. One of ordinary skill in the art must be able to draw the structural formula or write the name of each of the compounds included in the generic formula before any of the compounds can be “at once envisaged.” One may look to the preferred embodiments to determine which compounds can be anticipated. In re Petering, 301 F.2d 676, 133 USPQ 275 (CCPA 1962) [see MPEP 2131.02].
Note chemical formula 4 having a benzene moiety as V0:
[AltContent: textbox (Q as single bond)][AltContent: textbox (Z as chain having 8 or more chain forming atoms and substituted with hydrocarbon functional group comprising one or more Si atoms)][AltContent: ][AltContent: textbox (X as -C(=O)-O-)][AltContent: textbox (Y, P as arylene)][AltContent: ]
    PNG
    media_image3.png
    470
    264
    media_image3.png
    Greyscale
[AltContent: ]Ro = isobutyl [0116-0119, 0121-0122].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F PEPITONE whose telephone number is (571)270-3299.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL F PEPITONE/Primary Examiner, Art Unit 1767